Exhibit 10.77

 

THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER THE SECURITIES ACT OR THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED. THE SECURITIES EVIDENCED HEREBY ARE SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE PURCHASE AGREEMENT (AS
DEFINED BELOW), A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
COMPANY. SUCH RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SECURITIES.

 

BEARINGPOINT, INC.

WARRANT

 

Date of Issuance:    July 15, 2005    Certificate No. W- Date of Expiration:   
July 15, 2010     

 

For Value Received, BEARINGPOINT, INC., a Delaware corporation (the “Company”),
hereby grants to                                , or registered permitted
assigns (the “Holder”) the right to purchase from the Company a total of Warrant
Shares (as adjusted in accordance with Section 3 hereof) at the price of $8.00
per Warrant Share (as adjusted from time to time in accordance with the terms
hereof, the “Exercise Price”). The amount and kind of securities that may be
purchased hereunder and the Exercise Price are subject to adjustment pursuant to
the provisions of this Warrant.

 

This Warrant is subject to the following provisions:

 

1. Definitions. As used herein, the following terms have meanings set forth
below:

 

“Capital Stock” for any corporation means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that corporation.

 

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company.

 

“Current Market Price” on any date of determination, shall mean the average of
the daily Last Reported Sale Prices per share of Common Stock for the first 10
consecutive Trading Days from and including the Ex-Dividend Date with respect to
the issuance, distribution, subdivision or combination requiring such
computation immediately prior to the date in question. In the event that an
issuance, distribution, subdivision, combination or tender or exchange offer to
which Section 3 applies occurs during the period applicable for calculating the
Current Market Price pursuant to the definition in the preceding sentence, the
Current Market Price shall be calculated for such period in a manner determined
by the Board of Directors to reflect the impact of such issuance, distribution,
subdivision, combination or tender or exchange offer on the Last Reported Sale
Price of the Common Stock during such period.



--------------------------------------------------------------------------------

“Debentures” means the 0.50% Convertible Senior Subordinated Debenture Due July
2010 of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Ex-Dividend Date” means (1) when used with respect to any issuance or
distribution, the first date on which a sale of shares of the Common Stock,
regular way, on the relevant exchange or in the relevant market for the Common
Stock, does not automatically transfer the right to receive such issuance or
distribution from the seller of the Common Stock to its buyer, and (2) when used
with respect to any subdivision or combination of shares of Common Stock, the
first date on which the Common Stock trades, regular way, on such exchange or in
such market after the time at which such subdivision or combination becomes
effective.

 

“Fair Market Value”, or “fair market value” shall mean the amount that a willing
buyer would pay a willing seller in an arm’s-length transaction.

 

“Last Reported Sale Price” of any equity security on any day means, the closing
sale price per share of such equity security on such day (or if no closing sale
price is reported, the average of the reported closing bid and ask prices or, if
there is more than one bid or ask price, the average of the average bid and the
average ask prices) as reported in composite transactions for the principal
United States securities exchange on which such equity security is listed, or if
such equity security is not listed on a United States national or regional
securities exchange, as reported by the National Association of Securities
Dealers Automated Quotation System or by Pink Sheets LLC; provided that if such
securities become convertible into the Exchange Property the “Last Reported Sale
Price” shall be the sum of (1) 100% of the value of any Exchange Property
consisting of cash, (2) the closing sale price of any Exchange Property
consisting of securities that are traded on a U.S. national securities exchange
or approved for quotation on the Nasdaq National Market and (3) the Fair Market
Value of any other Exchange Property, as determined by two independent
nationally recognized investment banks selected by the holders of a majority of
the shares of Common Stock issuable upon exercise of the warrants (including
this Warrant) issued under the Purchase Agreement (assuming full exercise of
such warrants for purposes of such determination) for this purpose after
consultation with the Company.

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, governmental entity or other entity of any kind or
nature.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
July 15, 2005, by and among the Company and the other parties thereto.

 

“Record Date” shall mean, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of
stockholders entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

2



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of July 15, 2005, by and among the Company and the other parties thereto.

 

“Subsidiary” means any person of which at least a majority of the outstanding
Voting Stock shall at the time directly or indirectly be owned or controlled by
the Company or by one or more Subsidiaries or by the Company and one or more
Subsidiaries.

 

“Trading Day” means a day during which trading in securities generally occurs on
the NYSE or, if our Common Stock is not listed on the New York Stock Exchange,
on the principal other United States securities exchange on which the Common
Stock is then listed or, if the Common Stock is not listed on a national or
regional securities exchange, on the National Association of Securities Dealers
Automated Quotation System or, if the Common Stock is not quoted on the National
Association of Securities Dealers Automated Quotation System, on the principal
other market on which the Common Stock is then traded or quoted.

 

“Warrant Shares” means shares of Common Stock issuable upon exercise of this
Warrant; provided, however, that if there is a change in the class or series of
such capital stock of the Company so issuable, then the term “Warrant Shares”
shall mean each such class or series issuable upon such exercise.

 

2. Exercise of Warrant.

 

(a) Exercise Period. The Holder may exercise, in whole or in part, the purchase
rights represented by this Warrant at any time and from time to time after the
first anniversary of the Date of Issuance (or if earlier, the first day after
the Date of Issuance that the Debentures become convertible into Common Stock)
through 5:00 p.m. New York time on the Date of Expiration, each as set forth on
the first page hereof (the “Exercise Period”).

 

(b) Exercise Procedure.

 

(i) This Warrant shall be deemed to have been exercised when the Company has
received all of the following items to its satisfaction:

 

A. a completed Exercise Agreement, as described in Section 2(c) below, executed
by the Person exercising all or part of the purchase rights represented by this
Warrant (the “Purchaser”);

 

B. this Warrant;

 

C. if this Warrant is not registered in the name of the Purchaser, an assignment
or assignments evidencing the assignment of this Warrant by the Purchaser, in
which case the Holder, the Purchaser, and any intermediate assignees shall have
complied with the provisions set forth in Sections 6 and 11 hereof; and

 

3



--------------------------------------------------------------------------------

D. payment in an amount equal to the product of the Exercise Price multiplied by
the number of Warrant Shares being purchased upon such exercise (the “Aggregate
Exercise Price”). Such payment may be in the form of cash or in the form of a
bank or certified check payable to the Company.

 

In lieu of delivering cash or a bank or certified check payable to the Company
in an amount equal to the Aggregate Exercise Price, the Holder may require the
Company to deduct from the number of Warrant Shares to be delivered to the
Holder upon the exercise hereof a number of Warrant Shares having a value, based
upon the Last Reported Sale Price on the date of exercise hereof, equal to the
Aggregate Exercise Price.

 

(ii) Certificates for the Warrant Shares purchased upon exercise of this Warrant
shall be delivered by the Company to the Purchaser as promptly as practicable
after the exercise hereof. Unless this Warrant has expired or all of the
purchase rights represented hereby have been exercised, the Company shall
prepare and deliver to the Purchaser a new Warrant, substantially identical
hereto, for the remaining number of Warrant Shares covered hereby.

 

(iii) The Warrant Shares issuable upon the exercise of this Warrant shall be
deemed to have been issued to the Purchaser, and the Purchaser shall be deemed
for all purposes to have become the record holder of such Warrant Shares, at the
close of business on the date of exercise hereof.

 

(iv) The Warrant may not be exercised unless any required governmental approvals
have been obtained and any applicable waiting periods have expired.

 

(v) The issue of stock certificates on exercise of this Warrant shall be made
without charge to the Holder for any tax in respect of the issue thereof. The
Company shall not, however, be required to pay any tax which may be payable in
respect of any transfer involved in the issue and delivery of stock in any name
other than that of the Holder, and the Company shall not be required to issue or
deliver any such stock certificate unless and until the Person or Persons
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid.

 

(c) Exercise Agreement. Upon any exercise of this Warrant, the Exercise
Agreement shall be substantially in the form set forth in Exhibit A hereto,
except that if the Warrant Shares are not to be issued in the name of the Person
in whose name this Warrant is

 

4



--------------------------------------------------------------------------------

registered, the Exercise Agreement shall also state the name of the Person to
whom the certificates for the Warrant Shares are to be issued, and if the number
of Warrant Shares to be issued does not include all the Warrant Shares
purchasable hereunder, it shall also state the name of the Person to whom a new
Warrant for the unexercised portion is to be delivered. Such Exercise Agreement
shall be dated the actual date of execution thereof. Further, such Person shall
as a precondition to any exercise make the representations in writing to the
Company as are contained in Section 11 hereof.

 

3. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of Warrant Shares shall be adjusted from time to time as follows:

 

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Exercise Price shall be decreased so that the same shall equal the rate
determined by multiplying the Exercise Price in effect at the opening of
business on the date following the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution by a
fraction,

 

A. the numerator of which shall be the number of shares of the Common Stock
outstanding at the close of business on the date fixed for such determination;
and

 

B. the denominator of which shall be the sum of such number of shares and the
total number of shares constituting such dividend or other distribution,

 

such decrease to become effective immediately after the opening of business on
the day following the date fixed for such determination. The number of shares of
Common Stock issuable upon exercise of this Warrant shall be correspondingly
increased by dividing such number by the same fraction. If any dividend or
distribution of the type described in this Section 3(a) is declared but not so
paid or made, the number of shares of Common Stock issuable upon exercise of
this Warrant and the Exercise Price shall again be adjusted to the number of
shares of Common Stock that would be issuable upon exercise of this Warrant and
the Exercise Price that would then be in effect if such dividend or distribution
had not been declared.

 

(b) In case the Company shall issue rights or warrants (other than pursuant to
any dividend reinvestment or share purchase plan) to all holders of its
outstanding shares of Common Stock entitling them (for a period expiring within
60 days after the date of such issuance) to subscribe for or purchase shares of
Common Stock at a price per share less than the Last Reported Sale Price of the
Common Stock on the date fixed for determination of stockholders entitled to
receive such rights or warrants, the Exercise Price shall be decreased so that
the same shall equal the rate determined by dividing the Exercise Price in
effect immediately prior to the date fixed for determination of stockholders
entitled to receive such rights or warrants by a fraction,

 

A. the numerator of which shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights or warrants plus the total
number of additional shares of Common Stock offered for subscription or
purchase, and

 

5



--------------------------------------------------------------------------------

B. the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date of issuance of such rights or
warrants plus the number of shares that the aggregate offering price of the
total number of shares so offered would purchase at such Last Reported Sale
Price of the Common Stock.

 

The number of shares of Common Stock issuable upon exercise of this Warrant
shall be correspondingly increased by multiplying such number by the same
fraction. Such adjustments shall be successively made whenever any such rights
or warrants are issued, and shall become effective immediately after the opening
of business on the day following the date of issuance of such rights or
warrants. To the extent that shares of Common Stock are not delivered after the
expiration of such rights or warrants, the adjustment to the number of shares of
Common Stock issuable upon exercise of this Warrant and the adjustment to the
Exercise Price shall be readjusted to the number of shares of Common Stock that
would be issuable upon exercise of this Warrant and the Exercise Price that
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of delivery of only the number of
shares of Common Stock actually delivered. In the event that such rights or
warrants are not so issued, the number of shares of Common Stock issuable upon
exercise of this Warrant and the Exercise Price shall again be adjusted to be
the number of shares of Common Stock issuable upon exercise of this Warrant and
the Exercise Price that would then be in effect if such date fixed for the
determination of stockholders entitled to receive such rights or warrants had
not been fixed. In determining whether any rights or warrants entitle the
holders to subscribe for or purchase shares of Common Stock at less than such
Last Reported Sale Price of the Common Stock, and in determining the aggregate
offering price of such shares of Common Stock, there shall be taken into account
any consideration received by the Company for such rights or warrants and any
amount payable on exercise or conversion thereof, the value of such
consideration, if other than cash, to be determined in good faith by the Board
of Directors.

 

(c) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, or combined into a smaller number of
shares of Common Stock, (i) the number of shares of Common Stock to be received
by the holder of this Warrant upon exercise hereof shall be appropriately
adjusted such that the proportion of the number of shares of Common Stock
issuable hereunder to the total number of shares of Common Stock of the Company
prior to such subdivision or combination is equal to the proportion of the
number of shares of Common Stock issuable hereunder after such subdivision or
combination to the total number of shares of Common Stock of the Company after
such subdivision or combination and (ii) the Exercise Price in effect at the
opening of business on the day following the day upon which such subdivision or
combination becomes effective shall be proportionately decreased or increased
(as applicable), such decrease or increase, as the case may be, to become
effective immediately after the opening of business on the day following the day
upon which such subdivision or combination becomes effective.

 

6



--------------------------------------------------------------------------------

(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of Capital Stock of the Company,
debt securities, assets or rights or warrants to purchase securities of the
Company (excluding (x) any dividend or distribution paid exclusively in cash or
(y) any dividend, distribution or issuance referred to in Section 3(a) or (b))
(any of the foregoing hereinafter in this Section 3(d) called the “Distributed
Assets”), then, in each such case, the Exercise Price shall be decreased so that
the same shall be equal to the rate determined by dividing the Exercise Price in
effect on the Record Date with respect to such distribution by a fraction,

 

(i) the numerator of which shall be the Current Market Price per share of the
Common Stock on such Record Date; and

 

(ii) the denominator of which shall be the Current Market Price per share of the
Common Stock on the Record Date minus the Fair Market Value, as determined in
good faith by the Board of Directors, of the Distributed Assets applicable to
one share of Common Stock,

 

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided, however, that in the event
(1) the then Fair Market Value (as so determined) of the portion of the
Distributed Assets so distributed applicable to one share of Common Stock is
equal to or greater than the Current Market Price of the Common Stock on the
Record Date or (2) the Current Market Price of the Common Stock on the Record
Date exceeds the then Fair Market Value (as so determined) of the portion of the
Distributed Assets so distributed applicable to one share of Common Stock by
less than $1.00, in lieu of the foregoing adjustment, adequate provision shall
be made so that the Holder shall have the right to receive upon exercise the
amount of Distributed Assets such holder would have received had such holder
exercised this Warrant on the Record Date. If the Exercise Price is adjusted as
hereinabove provided, the number of shares of Common Stock issuable upon
exercise of this Warrant shall be correspondingly increased by multiplying such
number by the same fraction set forth above. In the event that such dividend or
distribution is not so paid or made, the number of shares of Common Stock
issuable upon exercise of this Warrant and the Exercise Price shall again be
adjusted to be the number of shares of Common Stock issuable upon exercise of
this Warrant and the Exercise Price that would then be in effect if such
dividend or distribution had not been declared.

 

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 3 (and no adjustment to the Exercise Price or the
number of shares of Common Stock issuable upon exercise of this Warrant under
this Section 3 will be required) until the occurrence of the earliest Trigger
Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Exercise
Price and the number of shares of Common Stock issuable upon exercise of this
Warrant shall be made under this Section 3(d). If

 

7



--------------------------------------------------------------------------------

any such right or warrant, including any such existing rights or warrants
distributed prior to the Date of Issuance, are subject to events, upon the
occurrence of which such rights or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and record date with respect to new rights or warrants with such
rights (and a termination or expiration of the existing rights or warrants
without exercise by any of the holders thereof). In addition, in the event of
any distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Exercise Price and the number of shares of
Common Stock issuable upon exercise of this Warrant under this Section 3 was
made, (1) in the case of any such rights or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, the Exercise
Price and the number of shares of Common Stock issuable upon exercise of this
Warrant shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Common Stock with respect to such rights or
warrants (assuming such holder had retained such rights or warrants), made to
all holders of Common Stock as of the date of such redemption or repurchase, and
(2) in the case of such rights or warrants that shall have expired or been
terminated without exercise by any holders thereof, the Exercise Price and the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
readjusted as if such rights and warrants had not been issued.

 

For purposes of this Section 3(d) and Sections 3(a) and (b), any dividend or
distribution to which this Section 3(d) is applicable that also includes shares
of Common Stock, or rights or warrants to subscribe for or purchase shares of
Common Stock (or both), shall be deemed instead to be (1) a dividend or
distribution of debt securities, assets or shares of capital stock other than
such shares of Common Stock or rights or warrants (and any adjustments to the
Exercise Price and the number of shares of Common Stock issuable upon exercise
of this Warrant required by this Section 3(d) with respect to such dividend or
distribution shall then be made) immediately followed by (2) a dividend or
distribution of such shares of Common Stock or such rights or warrants (and any
further adjustments to the Exercise Price and the number of shares of Common
Stock issuable upon exercise of this Warrant required by Sections 3(a) and
(b) with respect to such dividend or distribution shall then be made), except
(A) the Record Date of such dividend or distribution shall be substituted as
“the date fixed for the determination of stockholders entitled to receive such
dividend or other distribution”, “the date fixed for the determination of
stockholders entitled to receive such rights or warrants” and “the date fixed
for such determination” within the meaning of Sections 3(a) and (b), and (B) any
shares of Common Stock included in such dividend or distribution shall not be
deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 3(a).

 

If any Distributed Assets requiring any adjustment pursuant to this Section 3(d)
consists of the Capital Stock of, or similar equity interests in, a Subsidiary
or other business unit of the Company, the Exercise Price in effect immediately
before the close of business on the Record Date fixed for determination of
shareholders entitled to receive the distribution shall instead be decreased by
dividing the Exercise Price then in effect by a fraction, (A) the numerator of
which

 

8



--------------------------------------------------------------------------------

is the sum of (1) the average of the Last Reported Sale Prices of such
distributed security for the 10 Trading Days commencing on and including the
fifth Trading Day after the Ex-Dividend Date on the NYSE or such other national
or regional exchange or market on which the securities are then listed or
quoted, plus (2) the average of the Last Reported Sale Prices of the Common
Stock over the same Trading Day period and (B) the denominator of which is such
average of the Last Reported Sale Prices of the Common Stock. In any such case,
the number of shares of Common Stock issuable upon exercise of this Warrant
shall be correspondingly increased by multiplying such number by the same
fraction.

 

(e) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock cash (an “Extraordinary Cash Dividend”) (excluding
any dividend or distribution in connection with the liquidation, dissolution or
winding up of the Company, whether voluntary or involuntary), then, in such
case, the Exercise Price shall be decreased so that the same shall equal the
rate determined by dividing the Exercise Price in effect immediately prior to
the close of business on the Record Date for such Extraordinary Cash Dividend by
a fraction,

 

(i) the numerator of which shall be the Current Market Price of the Common Stock
on such Record Date, and

 

(ii) the denominator of which shall be such Current Market Price of the Common
Stock minus the amount of cash so distributed applicable to one share of Common
Stock,

 

such adjustment to be effective immediately prior to the opening of business on
the day following the Record Date; provided, however, that in the event the
portion of cash so distributed applicable to one share of Common Stock is equal
to or greater than the Current Market Price of the Common Stock on the Record
Date, in lieu of the foregoing adjustment, adequate provision shall be made so
that the Holder shall have the right to receive upon exercise the amount of cash
such holder would have received had such holder exercised this Warrant on the
Record Date. If the Exercise Price is adjusted as hereinabove provided, the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
correspondingly increased by multiplying such number by the same fraction set
forth above. In the event that such dividend or distribution is not so paid or
made, the number of shares of Common Stock issuable upon exercise of this
Warrant and the Exercise Price shall again be adjusted to be the number of
shares of Common Stock issuable upon exercise of this Warrant and the Exercise
Price that would then be in effect if such dividend or distribution had not been
declared.

 

(f) In case a tender or exchange offer made by the Company or any Subsidiary for
all or any portion of the Common Stock shall expire and such tender or exchange
offer (as amended upon the expiration thereof) shall require the payment to
stockholders of consideration per share of Common Stock having a Fair Market
Value (as determined in good faith by the Board of Directors) that as of the
last time (the “Expiration Time”) tenders or exchanges may be made pursuant to
such tender or exchange offer (as it may be amended) exceeds the Last Reported
Sale Price of the Common Stock on the Trading Day next succeeding the Expiration
Time, the Exercise Price shall be decreased so that the same shall equal the
price determined by dividing the Exercise Price in effect immediately prior to
the Expiration Time by a fraction,

 

9



--------------------------------------------------------------------------------

(i) the numerator of which shall be the sum of (x) the Fair Market Value (as
determined in good faith by the Board of Directors) of the aggregate
consideration payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender or exchange offer) of all shares validly
tendered or exchanged and not withdrawn as of the Expiration Time (the shares
deemed so accepted, up to any such maximum, being referred to as the “Purchased
Shares”) and (y) the product of the number of shares of Common Stock outstanding
(less any Purchased Shares) at the Expiration Time and the Last Reported Sale
Price of the Common Stock on the Trading Day next succeeding the Expiration
Time, and

 

(ii) the denominator of which shall be the product of the number of shares of
Common Stock outstanding (including any Purchased Shares) at the Expiration Time
multiplied by the Last Reported Sale Price of the Common Stock on the Trading
Day next succeeding the Expiration Time,

 

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. The number of shares of Common Stock
issuable upon exercise of this Warrant shall be correspondingly increased by
multiplying such number by the same fraction. In the event that the Company is
obligated to purchase shares pursuant to any such tender or exchange offer, but
the Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the number of shares of Common
Stock issuable upon exercise of this Warrant and the Exercise Price shall again
be adjusted to be the number of shares of Common Stock issuable upon exercise of
this Warrant and the Exercise Price that would then be in effect if such tender
or exchange offer had not been made.

 

(g) In the event that a Person other than the Company or a Subsidiary of the
Company makes a payment in respect of a tender offer or exchange offer with
respect to which, as of the last time (the “Offer Expiration Time”), tenders or
exchanges may be made pursuant to such offer, the Board of Directors is not
recommending rejection of the offer, the Exercise Price will be decreased by
dividing the Exercise Price in effect immediately prior to the Offer Expiration
Time by a fraction,

 

(i) the numerator of which shall be the sum of (x) the Fair Market Value (as
determined in good faith by the Board of Directors) of the aggregate
consideration payable to the stockholders based on the acceptance (up to any
maximum specified in the terms of the tender or exchange offer) of all shares
validly tendered or exchanged and not withdrawn as of the Offer Expiration Time
(the shares deemed so accepted, up to any such maximum, being referred to as the
“Accepted Purchased Shares”) and (y) the product of the number of shares of the

 

10



--------------------------------------------------------------------------------

Common Stock outstanding (less any Purchased Shares) at the Offer Expiration
Time and the Last Reported Sale Price of the Common Stock on the Trading Day
next succeeding the Offer Expiration Time, and

 

(ii) the denominator of which will be the product of the number of shares of
Common Stock outstanding (including any such Purchased Shares) at the Offer
Expiration Time multiplied by the Last Reported Sale Price of the Common Stock
on the Trading Day next succeeding the Offer Expiration Time.

 

The adjustment referred to in this Section 3(g) will be made only if (x) the
tender offer or exchange offer is for an amount that increases the offeror’s
ownership of Common Stock to more than 25% of the total shares of Common Stock
outstanding; and (y) the cash and value of any other consideration included in
the payment per share of Common Stock exceeds the Last Reported Sale Price per
share of Common Stock on the Trading Day next succeeding the Offer Expiration
Time; provided that, the adjustment referred to in this Section 3(g) will not be
made if, as of the Offer Expiration Time, the offering documents for such tender
or exchange offer disclose a plan or an intention to cause the Company to engage
in a consolidation or merger or a sale of all or substantially all of the
Company’s assets. If the Exercise Price is adjusted as hereinabove provided, the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
correspondingly increased by multiplying such number by the same fraction set
forth above.

 

(h) In case the Company shall issue or grant to any Person prior to the first
anniversary of the Date of Issuance (whether directly or by assumption in a
merger or otherwise, other than an issuance referred to in Section 3(b) or upon
a Fundamental Change Transaction to which Section 3(i) applies) (a) rights,
warrants, options, exchangeable securities or convertible securities (each
referred to herein as “Rights”) entitling such person to subscribe for or
purchase shares of Common Stock at a price per share less than the Last Reported
Sale Price or (b) shares of Common Stock at a price per share less than the Last
Reported Sale Price, on the Record Date fixed for the determination of Persons
entitled to receive such Rights or such shares, the Exercise Price in effect
immediately before the close of business on the Record Date fixed for such
determination shall be decreased by multiplying such Exercise Price by a
fraction, of which (i) the numerator is the number of shares of Common Stock
outstanding on such Record Date plus the number of shares of Common Stock which
the aggregate of the offering price of the total number of shares of Common
Stock so offered for subscription or purchase pursuant to such Rights, or so
issued, would purchase at the Last Reported Sale Price on such Record Date and
(ii) the denominator shall be the number of shares of Common Stock outstanding
at the close of business on such Record Date plus the number of shares of Common
Stock so offered for subscription or purchase pursuant to such Rights, or so
issued. The number of shares of Common Stock issuable upon exercise of the
Warrant shall be correspondingly increased by dividing it by the same fraction.
If, after any such Record Date, any such Rights or shares are not in fact
issued, or are not exercised prior to the expiration thereof, the Exercise Price
and the number of shares of Common Stock issuable upon exercise of this Warrant
shall be immediately readjusted, effective as of the date such Rights or shares
expire, or the date the Board of Directors determines not to issue such Rights
or shares, to the Exercise Price and the number of

 

11



--------------------------------------------------------------------------------

shares of Common Stock issuable upon exercise of this Warrant that would have
been in effect if the unexercised Rights had never been granted or such Record
Date had not been fixed, as the case may be. Such adjustment shall be made
successively whenever any such event shall occur. For the purposes of this
paragraph, the aggregate of the offering price received or to be received by the
Company shall include the maximum aggregate amount (if any) payable upon
exercise or conversion of such Rights. The value of any consideration received
or to be received by the Company, if other than cash, is to be determined by the
Board of Directors in good faith.

 

(i) If any of the following events occur (any being a “Fundamental Change
Transaction”), namely (a) any reclassification or change of the outstanding
shares of Common Stock (other than a subdivision or combination to which
Section 3(c) applies), (b) any consolidation, merger, binding share exchange or
combination of the Company with another Person as a result of which holders of
Common Stock shall be entitled to receive stock, other securities or other
property or assets (including cash) with respect to or in exchange for such
Common Stock, or (c) any sale or conveyance of all or substantially all of the
properties and assets of the Company to any other Person as a result of which
holders of Common Stock shall be entitled to receive stock, other securities or
other property or assets (including cash) with respect to or in exchange for
such Common Stock, then the Company or the successor or purchasing Person, as
the case may be, shall execute with the Holder concurrently with the
consummation of such Fundamental Change Transaction an agreement in form and
substance satisfactory to the Holder providing that this Warrant shall be
exercisable based on the applicable Exercise Price and the kind and amount of
shares of stock, other securities or other property or assets (including cash)
receivable upon such Fundamental Change Transaction by a holder of one share of
Common Stock in such transaction (the “Exchange Property”) assuming such holder
of Common Stock did not exercise his rights of election, if any, as to the kind
or amount of stock, other securities or other property or assets (including
cash) receivable upon such Fundamental Change Transaction (provided that, if the
kind or amount of stock, other securities or other property or assets (including
cash) receivable upon such Fundamental Change Transaction is not the same for
each share of Common Stock in respect of which such rights of election shall not
have been exercised (“nonelecting share”), then for the purposes of this
Section 3(h) the kind and amount of stock, other securities or other property or
assets (including cash) receivable upon such Fundamental Change Transaction for
each nonelecting share shall be deemed to be the kind and amount so receivable
per share by a plurality of the nonelecting shares). After the effective date of
any such Fundamental Change Transaction, the obligation of the Company or the
successor or purchasing Person, as the case may be, to issue shares of Common
Stock upon exercise of this Warrant shall be satisfied in Exchange Property. Any
such agreement executed by the Company or the successor or purchasing Person
with the Holder shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 3.

 

(j) The Company, from time to time, may, to the extent permitted by applicable
law and the listing requirements of the NYSE (and any other exchange on which
shares of the Common Stock are then listed), make such decreases in the Exercise
Price, in addition to those required by this Section 3 as the Board of Directors
considers to be advisable to avoid or diminish any income tax to holders of
Common Stock or rights to purchase shares of Common Stock resulting from any
dividend or distribution of Capital Stock (or rights to acquire stock) or from
any event treated as such for income tax purposes.

 

12



--------------------------------------------------------------------------------

To the extent permitted by applicable law and the listing requirements of the
NYSE (and any other exchange on which shares of Common Stock are then listed),
the Company from time to time may decrease the Exercise Price by any amount for
any period of time if the period is at least twenty (20) Business Days and the
Board of Directors shall have made a determination that such decrease would be
in the best interests of the Company, which determination shall be conclusive.
Whenever the Exercise Price is decreased pursuant to the preceding sentence, the
Company shall mail to the holder of record of this Warrant a notice of the
decrease at least fifteen (15) days prior to the date the decreased Exercise
Price takes effect, and such notice shall state the decreased Exercise Price and
the period during which it will be in effect.

 

(k) All calculations under this Article IV shall be made by the Company and
shall be made to the nearest cent or to the nearest one-ten thousandth of a
share, as the case may be, with one half-cent and 0.00005 of a share,
respectively, being rounded upward. No adjustment need be made for:

 

(i) the issuance of any shares of Common Stock pursuant to any present or future
plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
shares of Common Stock under any plan,

 

(ii) the issuance of any shares of Common Stock or options or rights to purchase
those shares pursuant to any present or future employee, director or consultant
benefit plan or program of or assumed by the Company or any of its Subsidiaries,

 

(iii) the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the date the securities
were first issued,

 

(iv) a change in the par value of the Common Stock,

 

(v) the issuance of any shares of Common Stock upon conversion of any of the
Debentures; or

 

(vi) the issuance of Common Stock upon exercise of this Warrant or any other
warrant issued pursuant to the Purchase Agreement.

 

To the extent the Warrants become exercisable into cash, assets, property or
securities (other than Capital Stock of the Company), no adjustment need be made
thereafter as to such cash, assets, property or securities.

 

(l) In any case in which this Section 3 provides that an adjustment shall become
effective immediately after (1) a record date or Record Date for an event,
(2) the date

 

13



--------------------------------------------------------------------------------

fixed for the determination of stockholders entitled to receive a dividend or
distribution pursuant to Section 3(a), (3) a date fixed for the determination of
stockholders entitled to receive rights or warrants pursuant to Section 3(b),
(4) the Expiration Time for any tender or exchange offer pursuant to
Section 3(f) or (5) the Offer Expiration Time for any tender or exchange offer
pursuant to 3(g) (each a “Determination Date”), the Company may elect to defer
until the occurrence of the relevant Adjustment Event (as hereinafter defined)
(x) issuing to the holder of this Warrant if exercised after such Determination
Date and before the occurrence of such Adjustment Event, the additional shares
of Common Stock or other securities issuable upon such exercise by reason of the
adjustment required by such Adjustment Event over and above the Common Stock
issuable upon such exercise before giving effect to such adjustment and
(y) paying to such holder any amount in cash in lieu of any fractional shares.
For purposes of this Section 3(l), the term “Adjustment Event” shall mean:

 

(i) in any case referred to in clause (1) hereof, the occurrence of such event,

 

(ii) in any case referred to in clause (2) hereof, the date any such dividend or
distribution is paid or made,

 

(iii) in any case referred to in clause (3) hereof, the date of expiration of
such rights or warrants, and

 

(iv) in any case referred to in clause (4) or (5) hereof, the date a sale or
exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.

 

(m) For purposes of this Section 3, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company
but shall include shares issuable in respect of scrip certificates issued in
lieu of fractions of shares of Common Stock. The Company will not pay any
dividend or make any distribution on shares of Common Stock held in the treasury
of the Company.

 

(n) If rights or warrants for which an adjustment has been made pursuant to the
provisions of this Section 3 expire unexercised, the Exercise Price and the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
readjusted as if such unexercised rights or warrants had not been issued.

 

(o) Notice of Exercise Price Adjustments. Whenever the Exercise Price and the
number of shares of Common Stock issuable upon exercise of this Warrant are
adjusted as herein provided:

 

(i) A notice by the Company stating that the Exercise Price and the number of
shares of Common Stock issuable upon exercise of this Warrant have been adjusted
and setting forth the adjusted Exercise Price and the adjusted number of shares
of Common Stock issuable upon exercise of this Warrant shall be delivered by
hand delivery or by overnight courier as soon as is practicable to the Holder at
its address appearing on the books of the Company; and

 

14



--------------------------------------------------------------------------------

(ii) The Company shall compute the adjusted Exercise Price and the adjusted
number of shares of Common Stock issuable upon exercise of this Warrant in
accordance with this Section 3 and shall include in such notice to the Holder a
certificate signed by the Company’s chief financial officer setting forth the
adjusted Exercise Price and the adjusted number of shares of Common Stock
issuable upon exercise of this Warrant and showing in reasonable detail the
method of calculation upon which such adjustment is based.

 

4. Covenants of the Company.

 

(a) Covenants As To Warrant Shares. The Company covenants and agrees that all
Warrant Shares that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be validly issued and outstanding, fully paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issuance thereof. The Company further covenants and agrees that the Company
will at all times during the Exercise Period, have authorized and reserved a
sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by this Warrant. If at any time during the Exercise
Period the number of authorized but unissued shares of Common Stock shall not be
sufficient to permit exercise of this Warrant, the Company will take such
corporate action as may be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

 

(b) No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its certificate of incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be appropriate in order to protect the exercise
rights of the Holder against impairment.

 

(c) Notices Of Record Date. In the event of any taking by the Company of a
record of the holders of the Common Stock for the purpose of determining the
holders thereof who are entitled to receive any dividend or other distribution,
the Company shall mail to the Holder, at least 10 days prior to the date
specified herein, a notice specifying the date on which any record is to be
taken for the purpose of such dividend or distribution. If such notice shall not
have been provided in a timely fashion in accordance with the preceding
sentence, the Holder shall have 10 days following (i) the record date or
(ii) the date on which such notice was provided, whichever is sooner, to
exercise the Warrant pursuant Section 2 hereof, and such exercise shall be
deemed to have occurred immediately prior to such record date.

 

5. No Rights as Stockholder. Unless and until exercised in whole or in part,
this Warrant shall not entitle the holder hereof to any voting rights or other
rights as a stockholder of the Company.

 

15



--------------------------------------------------------------------------------

6. Transfer of Warrant. This Warrant may be transferred or assigned by the
Holder hereof in whole or in part, only in accordance with the terms and
restrictions contained in the Purchase Agreement.

 

7. Warrant Exchangeable for Different Denominations. Upon the consent of the
Company, in its sole discretion, this Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for new
Warrants of like tenor representing in the aggregate the purchase rights
hereunder, and each of such new Warrants shall represent such portion of such
rights as is designated by the Holder at the time of such surrender. The date
the Company initially issues this Warrant shall be deemed to be the “Date of
Issuance” hereof regardless of the number of times new certificates representing
the unexpired and unexercised rights formerly represented by this Warrant shall
be issued.

 

8. Agreed Tax Treatment. The Company and, by its acceptance of this Warrant or a
beneficial interest herein the Holder of, and any Person that acquires a
beneficial interest in, this Warrant hereby acknowledge and agree that the
warrants issued to the purchasers party to the Purchase Agreement are part of an
investment unit, within the meaning of Section 1273(c)(2) of the Internal
Revenue Code of 1986, as amended, which includes the Debentures. Notwithstanding
anything to the contrary herein, the Company and, by its acceptance of this
Warrant or a beneficial interest herein, the Holder of, and any Person that
acquires a beneficial interest in, this Warrant hereby further acknowledge and
agree that for United States Federal, state and local income tax purposes the
aggregate “issues prices” of the warrants issued to the purchasers party to the
Purchase Agreement and the Debentures under Section 1273(b) of the Internal
Revenue Code of 1986, as amended, shall equal $2,943,188 and $37,056,812,
respectively. The Company and, by its acceptance of this Warrant or a beneficial
interest therein, the Holder of, and any Person that acquires a beneficial
interest in, this Warrant agree to use the foregoing issue prices for all income
tax purposes with respect to the warrants issued to the purchasers party to the
Purchase Agreement and the Debentures.

 

9. Replacement. Upon receipt of evidence reasonably satisfactory to the Company
of the ownership and the loss, theft, destruction or mutilation of any
certificate evidencing this Warrant, and in the case of any such loss, theft or
destruction, upon receipt of an indemnity reasonably satisfactory to the
Company, or, in the case of any such mutilation upon surrender of such
certificate, the Company shall execute and deliver in lieu of such certificate a
new certificate of like kind representing the same rights represented by such
lost, stolen, destroyed or mutilated certificate and dated the date of such
lost, stolen, destroyed or mutilated certificate.

 

10. Notices. Notices hereunder shall be made by hand delivery or by overnight
courier. Except as otherwise expressly provided herein, all notices or other
communications under this Warrant shall be in writing and shall be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, and (iii) one (1) business day after being delivered by facsimile
(with receipt of appropriate confirmation and with appropriate follow-up
delivery by overnight courier) and addressed as follows: (a) to the Company, at
its principal executive offices and (b) to the Holder of this Warrant, at such
Holder’s address as it appears in the records of the Company.

 

16



--------------------------------------------------------------------------------

11. Holder’s Representations on Exercise. Until the Shelf Registration Statement
(as defined in the Registration Rights Agreement) becomes effective, in
connection with any exercise of the Warrant, the Holder and any Person receiving
Warrant Shares shall be deemed to have represented as follows:

 

(a) The Warrant Shares to be received upon the exercise of the Warrant will be
acquired for its own account, not as a nominee or agent, for investment and not
with a view to the sale or distribution of any part thereof, and such Person has
no present intention of selling, granting participation in or otherwise
distributing the same, but subject, nevertheless, to any requirement of law and
that the disposition of its property shall at all times be within its control.

 

(b) Such Person believes it has acquired sufficient information about the
Company and its subsidiaries to reach an informed decision to purchase the
Warrant Shares. Such Person has such business and financial experience as are
required to give it the capacity to protect its own interests in connection with
the purchase of the Warrant Shares.

 

(c) Such Person understands that the Warrant Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act, that such Warrant Shares have not been registered under the
Securities Act and that it may not resell, pledge or otherwise transfer any of
the Warrant Shares except pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from registration.

 

12. Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current Last Reported Sale Price of a Warrant Share by such fraction.

 

13. Termination. This Warrant shall terminate at the end of the Exercise Period
and shall be void thereafter.

 

14. Amendment. This Warrant shall not be amended except by an instrument in
writing signed by the Company and the Holder hereof.

 

15. Descriptive Headings. The headings herein are inserted for convenience of
reference only and are not to be considered in interpreting this Warrant.

 

16. Governing Law. THIS WARRANT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PROVISIONS THEREOF OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW
SECTIONS 5-1401 AND 5-1402.

 

[remainder of page intentionally left blank; signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS WARRANT TO BE SIGNED BY A DULY
AUTHORIZED OFFICER AND TO BE DATED THE DATE OF ISSUANCE HEREOF.

 

BEARINGPOINT, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

18



--------------------------------------------------------------------------------

EXHIBIT A

 

EXERCISE AGREEMENT

 

To:     Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No.    ), hereby agrees to subscribe for the purchase of
             shares of Common Stock covered by such Warrant.

 

[Insert if applicable — In connection with such exercise, the undersigned
encloses herewith a bank or certified check payable to BearingPoint, Inc. in the
amount of $            .]

 

[Insert if applicable — In lieu of delivering such check, the undersigned hereby
requests the Company to deduct from the number of Warrant Shares to be delivered
to the undersigned [such number of Warrant Shares as have a value, based upon
the Last Reported Sale Price (as defined in Section 1 of the attached Warrant)
on the date on which the Company shall have received the items referred to in
clause (i) of paragraph 2(b) of the attached Warrant], equal to the Aggregate
Exercise Price.]

 

The undersigned hereby reaffirms as of the date hereof the representations made
to the Company in Section 11 of the Warrant. The undersigned understands that
the Company is relying on such representations.

 

Signature

  

 

--------------------------------------------------------------------------------

Name

  

 

--------------------------------------------------------------------------------

Address

  

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

 

19